DETAILED ACTION

Change of Examiner
This application has been reassigned from Monica Shin to Brian Gulledge for the remainder of its prosecution.  Applicant is advised that future communications should be directed to Brian Gulledge, who can be contacted at 571-270-5756, Monday–Thursday from 7:00 am until 3:00 pm.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zach Wiersma on 20 October 2021.
The application has been amended as follows: 
Claim 1, fourth line, “an active ingredient” has been replaced with --- a volatile active ingredient ---
Claims 12-16 have been cancelled without prejudice thereto.
Claim 20, first line, “the active ingredient” has been replaced with --- the volatile active ingredient ---
4) The following new claim has been added:


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be previously cited McClements et al. (US Patent Application Publication 2007/0104866). While McClements et al. discloses coated emulsion compositions and methods to prepare them in particulate form, the claimed invention provides for an advantageous alternative to spray-drying powders (reducing volatile losses of the active ingredient, reduction in production costs, and reduction in carbon footprint). These advantages (as shown in the instant specification) are unexpected and one of ordinary skill in the art would not expect the claimed invention to provide these advantages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612